In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated April 25, 2003, which denied her motion for a trial preference pursuant to CPLR 3403 (a) (3).
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, and the motion is granted.
The Supreme Court improvidently exercised its discretion in denying the plaintiff’s motion for a trial preference on the ground of her indigency (see CPLR 3403 [a] [3]; Hoyt v Kazel, 265 AD2d 527, 528 [1999]; Cenname v Lindholm, 69 AD2d 848, 849 [1979]). It is undisputed that the plaintiff is receiving public assistance, food stamps, and medical assistance due to her indigency. Under the circumstances of this case, the plaintiff’s application for a trial preference should have been granted (see Hoyt v Kazel, supra). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.